This is an action to recover damages for personal injuries received in an automobile collision alleged to have been caused by the joint and concurring negligence of the defendants. The defendant Chadwick failed to answer and judgment by default and inquiry was awarded as to him. The court sustained a motion to dismiss the action and for a judgment as in case of nonsuit as to the defendant Williams lodged when the plaintiff had introduced her evidence and rested her case and renewed after all the evidence on both sides was in. C. S., 567. From judgment as in case of nonsuit as to the defendant Williams, the plaintiff appealed assigning as error the granting of the defendant's motion therefor.
The evidence, both of the plaintiff and of the defendant, tended to show that the plaintiff was riding as a guest in the automobile of the defendant Williams, which was being driven on a State Highway in a westerly direction, that the automobile of the defendant Chadwick was being driven on the same highway in an easterly direction, that the Chadwick automobile was directly behind a large truck going in the same direction, that the driver of the Chadwick automobile tried to pass the truck on its left side, and in so doing threw his automobile in the direct path of the Williams automobile in too short a distance to enable him to avoid the collision between the two automobiles, which caused the injuries to the plaintiff.
We are of the opinion, and so hold, that under the evidence in this case the judgment of nonsuit was properly entered.
   Affirmed. *Page 392